DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 11-30 are pending and examined below. This action is in response to the claims filed 4/13/22.

	Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/22 has been entered.
 
Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 112 filed on 4/13/22, regarding 35 U.S.C. § 112 rejections are persuasive in view of amendments filed 4/13/22. 35 U.S.C. § 112 rejections are withdrawn.

	Applicant’s arguments, see Applicant Remarks 35 USC § 103 filed on 4/13/22, regarding 35 USC § 103 rejections have been fully considered and are not found persuasive.
	Regarding applicant’s assertion, page 8, that Ferguson does not pre-calculate a trajectory independent of sensor data, however Ferguson explicitly discloses two different embodiments where one is calculated utilizing only memory data stored within the memory and another that is generated by processing information from sensor 370 and camera 360, furthermore that the reference trajectory may be generated by using any known method for generating vehicle trajectories, course estimates or vehicle control strategies (Col 12, Lines 13-27), therefore meeting the elements as claimed, rejection is maintained.
	Regarding applicant’s assertion, page 8-9, that Neff does not teach correcting the reference trajectory with a driving trajectory only in a range in a direction of travel, and that it doesn’t explain whether its vehicles are returned to the formerly affected lane right after passing the road hazard.  Neff explicitly discloses “after vehicles pass the location of the hazard defined in received communications, their autonomous piloting systems return use of the formerly affected lane to vehicles” (¶87).  The claim element correcting the reference trajectory with a driving trajectory only in a range in a direction of travel inherently includes more than on direction as if the new trajectory only maintained one straight line it would run right into the hazard it is trying to avoid, therefor, a lane shift is interpreted as being included in the direction of travel.  In terms of the immediacy of “right after passing the road hazard”, the element again is relative.  If the current invention is more detailed than to simply return to the original lane after passing the hazard then it must be claimed in explicit and definite language with support from the specification.  Therefore, the claim rejection still reads on the elements as claimed, rejection is maintained.
	Regarding applicant’s assertion, page 9, that Ferguson does not disclose correcting the first representative trajectory, given that the first representative trajectory is based on observed trajectory information and is not independent from the sensor data, please refer to remarks above in regards to “reference trajectory may be generated based on a representation of the road 430 found in a map that is stored in memory” (Ferguson - Col 12, Lines 13-270).  The rejection must be read as a whole and not with picking and choosing embodiments to consider. One cannot show nonobviousness by attacking individual embodiments where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Therefore rejections are maintained.

The office advises the utilization of interviews in the process of creating the most efficient and constructive examination process in that the interpretations of the examiner and applicant of both the art of record as well as the present application are expressed in a mutual agreement in order to create and push forward the most productive discussions/amendments to move towards allowance.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11, 16-17, 20, 25-26, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US 8,825,265) in view of Neff (US 2008/0125972). 

Regarding claim claims 11 and 20, Ferguson discloses a system for consolidating trajectory information including a motor vehicle with autonomous guidance, comprising (Abstract): 
a receiving device configured to receive a reference trajectory, wherein the reference trajectory is used to determine a continuous sequence of steering maneuvers, acceleration maneuvers or braking maneuvers for a route to be traveled by the motor vehicle, and the reference trajectory is pre-calculated based on track data, the track data stored in a memory unit describing a track course of a road and the route to be traveled by the motor vehicle extending along the track course of the road (Figs. 1-3 and Col 1, Lines 7-24 discloses the well-known system of autonomous vehicles utilizing path planning to navigate a vehicle to a destination and Col 12, Lines 13-27 discloses the reference trajectory may be generated based on a representation of the road 430 found in a map that is stored in memory 320 corresponding to the recited pre-calculated based on data stored in a memory unit.  The claim element “pre-calculated” is a relative term and must have more detail to provide significant claim weight); 
a detection device configured to detect data on the surroundings of the motor vehicle, wherein the reference trajectory is independent of the data on the surroundings (Col 1, Lines 7-24 discloses the well-known system of autonomous vehicles utilizing various sensors to detect objects in their surroundings and Col 12, Lines 13-27 - reference trajectory may be generated based on a representation of the road 430 found in a map that is stored in memory); 
a validation device configured to check the navigability of the reference trajectory on the basis of the data on the surroundings (Fig. 14 and Col. 12, line 13 – Col. 13, line 53 – element 1430 corresponding to the recited check navigability based on surroundings data and element 1460 corresponding to the recited corrected driving trajectory); and 
a control device configured to autonomously guide the motor vehicle along the driving trajectory (Fig. 1 element 130). 
While Ferguson does disclose utilizing the system to bypass roadblocks, it does not explicitly disclose correcting the trajectory only for the range in which the navigability is negated however Neff discloses a vehicle position determination system including correct the reference trajectory with a driving only in a range in a direction of travel for which the navigability of the reference trajectory is negated, (the claim limitation is interpreted to be what is stated in the specification ¶39 to mean path is only corrected for the portion of the trajectory in which the navigability of the reference trajectory is negated or “The driving trajectory 33 is generated in particular by correcting the reference trajectory 31, in particular in the range for which the navigability of the reference trajectory 31 has been negated”. ¶87 - After vehicles pass the location of the hazard defined in received communications, their autonomous piloting systems return use of the formerly affected lane to vehicles).
wherein the driving trajectory is generated based on the data on the surroundings, the data including non-moving hazard data (¶39 – trajectory is adjusted based on information obtained by an information acquisition system including non-moving objects, e.g., barriers, tollgates, traffic cones and road hazards such as debris and potholes)
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for consolidating trajectory information of Ferguson with the hazard passing system of Neff in order to allow an autonomously piloted vehicles to individually avoid the road hazard (Neff - ¶87).

Regarding claims 16 and 25, Ferguson further discloses the motor vehicle: receives several alternative reference trajectories for the route to be traveled, and selects, based on the data on the surroundings, preference data from a vehicle occupant or model data of the motor vehicle, one of the several alternative reference trajectories for the route to be traveled (Col. 1 – line 36 – Col. 2, line 24 – selecting one of the plurality of observed trajectories based on observed trajectory data corresponding to the recited data on the surroundings.  Given the “based on A, B, or C” element only one of the above needs to be utilized to fulfil the claimed elements). 

Regarding claims 17 and 26, Ferguson further discloses the reference trajectory is described at least partially by a sequence of coordinate data (Figs. 6A-7 depicts trajectory of vehicle as a collection of solid dots each representing coordinate data as described in Fig. 7). 

Regarding claims 29 and 30, While Ferguson does disclose utilizing the system to bypass roadblocks, it does not explicitly disclose correcting the trajectory only for the range in which the navigability is negated however Neff discloses a vehicle position determination system including guiding the motor vehicle autonomously along the reference trajectory immediately after the range in the direction of travel for which the navigability of the reference trajectory is negated (¶87 - After vehicles pass the location of the hazard defined in received communications, their autonomous piloting systems return use of the formerly affected lane to vehicles).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for consolidating trajectory information of Ferguson with the hazard passing system of Neff in order to allow an autonomously piloted vehicles to individually avoid the road hazard (Neff - ¶87).


Claims 12-15, 18, 21-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US 8,825,265), as applied to claims 11 and 20 above, in view of Tertoolen et al. (US 2016/0252363).

Regarding claims 12 and 21, Ferguson further discloses distances between waypoints being 200m (Fig. 7) but does not explicitly describe this measurement as exceeding the range of the detection device.
However Tertoolen discloses a system for displaying navigation instructions including the route to be traveled by the motor vehicle exceeds the range of the detection device (Figs. 4A-4B discloses navigating around buildings which inherently is beyond camera, radar, laser detection ranges). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for consolidating trajectory information of Ferguson with the system for displaying navigation instructions of Tertoolen in order to improve methods of displaying navigation instructions to a user (Tertoolen - ¶24).

Regarding claims 13 and 22, Ferguson further discloses the server 380 may store information used by the vehicle control unit 220 when controlling the vehicle. Such information may include maps, information about other vehicles' trajectories, road conditions, climate conditions, and so forth (Col. 5 – lines 4-23) but doesn’t explicitly disclose the current trajectory being calculated by the server.
However Tertoolen further discloses the reference trajectory is calculated by central server device (¶12 - the server to which the user's PC is connected calculates a route). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for consolidating trajectory information of Ferguson with the system for displaying navigation instructions of Tertoolen in order to improve methods of displaying navigation instructions to a user (Tertoolen - ¶24).

Regarding claims 14 and 23, Ferguson does not disclose simulating a route however Tertoolen further discloses the reference trajectory is generated by simulating a journey along the road (¶12 - The facility also provides for pseudo three-dimensional rendering of a calculated route, and route preview functionality which simulates a user travelling along the route and thereby provides the user with a preview of the calculated route). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for consolidating trajectory information of Ferguson with the system for displaying navigation instructions of Tertoolen in order to improve methods of displaying navigation instructions to a user (Tertoolen - ¶24).

Regarding claims 15 and 24, Ferguson does not disclose a universality of the trajectory, nor does it disclose a vehicle model or type specific trajectory.  However, Tertoolen further discloses the reference trajectory is calculated universally for a plurality of motor vehicles (¶104 - the teachings of the present invention are not limited to PNDs but are instead universally applicable to any type of processing device that is configured to execute navigation software in a portable manner so as to provide route planning and navigation functionality, therefore being universally applicable to any number of navigation devices, inherently applicable to any vehicle which may utilize the navigation device therefore corresponding to the recited universal trajectory for a plurality of motor vehicles). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for consolidating trajectory information of Ferguson with the system for displaying navigation instructions of Tertoolen in order to improve methods of displaying navigation instructions to a user (Tertoolen - ¶24).

Regarding claims 18 and 27, Ferguson further discloses information on landmarks is detected on the basis of the data on the surroundings (Col. 5 – lines 4-23 - detecting and identifying surroundings information) but does not disclose describing the reference trajectory based on landmarks.
However Tertoolen further discloses and the reference trajectory is described at least partially by the information on landmarks (¶119 and Fig. 7). 
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for consolidating trajectory information of Ferguson with the system for displaying navigation instructions of Tertoolen in order to improve methods of displaying navigation instructions to a user (Tertoolen - ¶24).

Claims 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US 8,825,265), as applied to claims 11 and 20 above, in view of Hynes et al. (US 2011/0279245).

Regarding claims 19 and 28, Ferguson does not disclose a test driver validating the trajectory however Hynes discloses a system using physical driver validation including the reference trajectory is validated based on input from a test driver (¶47 – visual confirmation of the route by the driver corresponding to the recited validation of the reference trajectory based on input from a test driver).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for consolidating trajectory information of Ferguson with the physical driver validation of Hynes in order to corroborate other identified information (Hynes - ¶47).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Neff (US 2011/0184605) discloses a driverless vehicle system including shifting lanes to avoid a road hazard as well as after vehicles pass the location of the hazard defined in received communications, their autonomous piloting systems return use of the formerly affected lane to vehicles (¶88).

Sakaguchi et al. (US 2020/0090514) discloses a driving assist device including deviating from a lane to avoid a hazard then returning to the scheduled travel route (¶105-106).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665